Title: From James Madison to Thomas Jefferson, 24 March 1794
From: Madison, James
To: Jefferson, Thomas


Dear Sir,
March 24th, 1794.
The past week has been spent chiefly on the question of an Embargo. It was negatived on Friday by 48 against 46, the former composed chiefly of Eastern, the latter of Southern members. The former are now for giving the power to the Executive, even during the session of Congress. In France, everything is in a state of vigor beyond what has been seen there. Fauchèt proceeds with great circumspection and prudence here.
